Title: From Alexander Hamilton to Ebenezer Stevens, 10 May 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New York May 10. 1799
          
          Capt Henrys company of Artillerists is at Powles Hook. Being destined for New Port Rhode Island you will concert with Capt Henry the proper measures for conveying them thither without delay
          With great considn Sir Yr. Obed Serv
          
            A Hamilton
          
          
            Let the Company be removed for the Present to Governors Island
          
          Col E Stevens
        